DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Kister et al. US 10,058,936 (herafter—Kister--) is the closest art of record.
In regards to claims 1 and 11, Kister discloses (as in Figures 1-5) a double-sided, polygonal cutting insert (1), comprising: a first surface (2); a second surface (3) opposite the first surface (2): a plurality of side surfaces (4/41) extending between the first surface (2) and the second surface (3), each side surface is perpendicular to the first surface and the second surface (refer to the clearance angles as shown on Figures 1 and 2 and to the details of the clearance angle as on col 5, lines  47-67 and col 6, lines 10-24): a plurality of primary cutting edges (50) formed at an intersection between the plurality of side surfaces and the first surface (see Figures 1-3); and a plurality of wiper edges (51) formed at an intersection between the plurality of side surfaces and the first surface (see Figures 1-3), each wiper edge (51) having a step protruding radially outward (in an axial direction, from a middle plane XY) from a respective side surface and formed with a substantially planar outer surface (41).
Kister fails to disclose that the step is protruding radially outward from a respective side surface and radially outward from a central longitudinal axis and that each step comprises a substantially planar outer surface and a convex top edge along the central longitudinal axis of the cutting insert.
A modification of the device of Kister to have the missing limitations above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722